%hl**l$ 3l*7-/r *&k%»lS -341-/5'
^7^*'^     ELECTRONIC RECORD 37/-/^

 COA #       06-14-00088-CR                       OFFENSE:       22.01
             Companion cases
             Samuel Deleon Garza v. The State
 STYLE:      of Texas                             COUNTY:        Hunt

 COA DISPOSITION:       Affirmed                  TRIAL COURT:   196th District Court


 DATE: 3/10/15                      Publish: No   TC CASE #:     28,996




                          IN THE COURT OF CRIMINAL APPEALS


          -Samuel Deleon Garza v. The State of
 STYLE:    Texas                                      CCA#:      ILk-Jf TMO %1t-/g
          PRO S£                       Petition       CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
          refuted'                                    JUDGE:

 DATE:    0W^ 3°). Z&Jf                               SIGNED:                           PC:

 JUDGE:       /2g                                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD